DETAILED ACTION
This correspondence is in response to the communications received June 10, 2022.  Claims 1-20 and 22-25 are under consideration.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


REASONS FOR ALLOWANCE
Claims 1-20 and 22-25 are allowed. 

The following is an Examiner's statement of reasons for allowance: The reflowable grid array interposer as recited in the claims of the instant invention fail to be taught by the prior art cited of interest. 

    PNG
    media_image1.png
    769
    913
    media_image1.png
    Greyscale

Regarding claim 1, the prior art of Aoki et al. (US 2017/0179066) Fig. 2, provided above, discloses reflowable grid array interposer, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features of a substrate, plurality of heater traces in the substrate, plurality of particularly oriented vias in the substrate, the vias oriented in a specific way with the plurality of heater traces, in conjunction with, 
“a connection point coupled to the plurality of heater traces, the connection point comprising a power trace multiplexer (MUX) connection point or a ground trace MUC connection point”.  
This rationale for allowance is the same for claim 9 and also for method claim 20.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893